Title: From John Adams to Edmund Jenings, 31 January 1781
From: Adams, John
To: Jenings, Edmund



Am. Jan. 31. 1781
Dear Sir

Your Favour of 24 is received. I wish that Madrid would put an End to Husseys and Cumberlands Masquerades. They do no good, if they do no harm.
I think it is pretty certain that the English Ministry, are Seeking a Connection with the Emperor, but as there is nothing to be gotten by a Connection with them but broken Bones if he has as much Sense as he is reputed to have, he will rather choose to sleep in a whole Skin.
The Duke of Brunswick Wolfenbuttle is not a Lille, but at the Hague.
Your Reasoning to Shew the Policy, the Justice and necessity of acknowledging American Independence, is conclusive to all the maritime Powers, and it is probable they are all Sensible of it. But whoever does it must have War with England, and this Startles them all. They choose to arrange Matters in such a system that all may go to War at once, if any do. And this takes time.
But if the armed Neutrality were all at War, against England, the Question is, whether they would all acknowledge our Independance? To be sure they all mean it, it is their Interest! and it is a part of their System! But Such is the Caution, the Timidity, and the Sloth, that I expect they would put it off. They will say We will treat you like Friends, but it is time enough. We dont know what may happen. Wait for the general Conferences of Pacification. Then We will take your affairs into Consideration.
I think however that Congress, should send a Minister to each of the Maritime Courts, or at least one Authorized to treat with all of them. Whether they will do it or not I cant Say. I fear they will be much divided about their foreign affairs.
By the Treaty France has agreed to join America, in proposing to other Powers, to acknowledge our Independancy. If Congress or any Minister of Congress properly authorized were to propose this to France she could not and would not refuse it. Why it has not been done I know not. The Unfortunate Division about foreign affairs, will account for many Things. I hope however that Something or other will turn up to make them more unanimous. If Mr. L. and I. do not find the Majority of their opinion, in one Point, their Information may make Gentlemen more of a Mind in many others.
Have you read the Vie privee de Louis 15. It is just published here in 4 Volumes. I have devoured it, with the Utmost Greediness. History, Romance, or Libel, it is very entertaining and instructive. It is the greatest Compliment to America that ever was made. When We see the Distress the Ruin, the Humiliation and Debasement, of the French Nation and Monarchy, up to the very Moment, when America, was Severed from Great Britain and began to cultivate a good Understanding with France, when We see that from the Same Moment France began to revive, and has been increasing in Reputation, Wealth Commerce, and Power, ever since and her flourishing and prosperous Condition at this day, America, ought to appear in her own Eyes as well as those of the French and then rest of the World, as a nation and Country whose Friendship and Alliance is worth cultivating. I dont mean by this however to diminish the Glory of the present Monarch whose Wisdom has taken Advantage of the Benefits which Providence offered to him.

Adieu
John Adams

